Citation Nr: 1647191	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-17 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for congestive heart failure, to include valvular heart disease.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for atrial fibrillation.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1962 to September 1964.  The Veteran has additional service in the Naval Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  As set forth above, the Veteran's claims are currently in the jurisdiction of the RO in Columbia, South Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a video conference hearing before the Board on his May 2013 VA Form 9.  It does not appear that the AOJ scheduled a hearing for the Veteran.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required for the AOJ to schedule the hearing.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with Veteran procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




